 .In, the MatterOfMINE SAFETY APPLIANCES COMPANY,EMPLOYERandINTERNATIONALUNION UNITED AUTOMOBILE WORKERS OFAMERICA,LOCAL920,A. F. L., PETITIONERCase No. 6-RC-303.-Decided July 30, 1949DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, a hearing was held before Erwin Lerten,hearing officer.The hearing officer's rulings made a.t the hearing arefree from prejudicial error and are hereby affirmed.'The hearing offi-cer reserved for the Board ruling upon the Employer's several mo-tions to dismiss the petition.The motions are hereby denied for rea-sons set forth below.The request of the Employer for oral argumentishereby denied, as the record and briefs adequately present thepositions of the parties.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Members Reynolds, Murdock, andGray].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning of theNational Labor Relations Act.2.The Petitioner is a labor organization within the meaning of theAct, affiliated with the American Federation of Labor.The Employer moved .to dismiss the petition on the ground thatthe Petitioner was not the real party in interest, but was "fronting"for United Electrical, Radio and Machine Workers of America, Local623, affiliated with the Congress of Industrial Organizations, herein'The hearing officer refused to permit the Employer to adduce evidence in support ofits contention that the Petitioner had failed to furnish its members with copies of thefinancial reports required by Section 9 (f) of the Act.He likewise refused to allow thePetitioner to prove that it had fully complied with the filing requirements of the Act.These rulings were proper.The compliance status of the Petitioner is a matter of admin-istrative determination not litigable by the parties.Matter of Lion Oil Company,76N. L. R. B.565: andMatter of Ozark Dam Constructors,77 N. L.R. B. 1136.We aresatisfied that the Petitioner is currently in compliance.Accordingly,the Employer'smotion to dismiss the petition because of the hearing officer'sadverse ruling is herebydenied.85 N. L. R. B., No. 55.290 MINE SAFETY APPLIANCESCOMPANY291_called the UE. The UE is not presently in compliance with the filing-requirements of the Act.The Employer has never recognized nor had contractual relations-with any labor organization representing its employees. In 1944, the'UE petitioned for a representation election at one of the Employer's.plants, and an election was directed by the Board.2The petition,.however, was later withdrawn. In February 1948, the UE demanded-recognition for employees at one of the Employer's plants and there--after called a strike which lasted approximately 32 days.3On the dayfollowing the end of the strike, the UE once more made an oral request.for recognition.' .On March 26, 1948, the UE filed a petition with thePennsylvania State Labor Relations Board seeking an investigationand certification of representatives.A hearing on this petition was,held on April 7, 1948.After the Employer contested the jurisdictionof the State Board, the UE withdrew its petition.5On May 14, 1948,.nine employees of the Employer requesting a meeting to discuss the-Employer's lay-off policy.At least four of the signers were active UE.adherents.',The 1JE continued to hand out circulars to employees ofthe Employer until. September 27, 1948.After that date, the UEceased to circulate any leaflets.During the UE strike of February and March 1948, some nonstrik-ing employees of the Employer approached a representative of the.Petitioner and requested the Petitioner to organize the employees.Nothing was done at that time. In the fall of 1948,' the Petitioner,began handing out circulars to the employees.Toward the end ofDecember 1948, the Petitioner made oral demand upon the Employerfor recognition.This was refused, and on January 5, 1949, the Pe-titioner filed a petition with the Board in Case No. 6-RC-295. Theinstant petition was filed on January 24, 1949, and the petition in Case.No. 6-RC-295 was withdrawn on the following day, with the approvalof the Board.The expenses of printing the Petitioner's flyers and membershipcards were paid by the Petitioner's international.The international2Matter of Mine Safety Appliance Co., Gallery Plant,55 N. L. R. B. 1190.8The strike lasted from February 27, 1948, until the last week in March 1948. OnMarch 5, 1948, the Employer notified the UE that it would not meet with any unioncommittee until the union was certified by the Board.4The executive vice president of the Employer testified that the UE representative,"working through the established grievance procedure," stated that "some means shouldbe found by which we could bargain with them."5The withdrawal of the petition was subsequently approved by the State Board.6The letter was composed by an international representative of the UE.The UE passedout circulars reproducing the letter, but substituting for the individual signatures the-words "Mine Safety UE Shop Committee."The circular claimed that the letter had beensent by "your UE Shop Committee."7A representative of the Petitioner set the date as "August or September of 1948" and -a circular introduced into evidence was passed out by the Petitioner in October 1948.857820-50-vol. 85-20 292DECISIONSOF NATIONALLABOR RELATIONS BOARDhas exonerated the Petitioner from initiation fees and dues until suchtime as it has attained bargaining rights for the employees, hence noneof the Petitioner's members have been required to pay such fees ordues.Originally the organizing of the Employer's plants in the fall of1948 on behalf of the Petitioner was conducted solely by MeredithPowell 8 and William J. Augustine, international representatives ofthe Petitioner.Powell is not shown to have had any previous con-nection with the UE.Augustine was formerly recording secretaryand chief shop steward of a local of the UE, but was expelled fromoffice in 1945 as the result of a court decree.9From that time on,Augustine has been entirely disassociated from the activities of theUE.From about January 1, 1949, employees of the Employer becameactive on behalf of the Petitioner.During the following month, themembers of the Petitioner elected officers.They are : Harry E.Hitson, president ; '0 Theodore Pierson, vice president ; Nelson McMul-lin, financial secretary-treasurer.A Mr. Klingensmith and JosephArrigo are members of the Negotiating Committee."Hitson had been a member of the Mine Safety UE Shop Committeeand a steward for the UE.He appeared at the State Board hearing aspresident of the UE.He signed the letter of. May 14, 1948,. referredto above, and his name appeared on approximately six UE circularsdistributed at the Employer's plants.Hitson testified that he lastattended a meeting of the UE in April 1948, and that he resigned fromthe UE orally on June 1, 1948.The membership dues records of theUE show that Hitson paid dues to the UE on June 1 and July 2, 1948,but not since.His name does not appear in the UE card file of activeand inactive members.He first attended a meeting of the Petitionerin December 1948, and testified that he has had no connection oraffiliationwith the UE since the filing of the instant petition.Hisname has appeared, with others, on "practically all" the literaturepassed out by the Petitioner.Pierson was head steward for the UE in one of the Employer'splants in March or April 1948. The record does not disclose that either'McMullin or Klingensmith had any previous connection with the UE.Arrigo had been a steward for the UE, and had signed the letterof May 14, 1948.The day following the end of the UE strike, he,went to see an official of the Employer to request bargaining rights for8Also referred to as Marty Powell.9Augustine testified that, so far as he knew, there wasstillan outstandinginjunctioneffective against him.10Also referred to as temporary president.11Also referred to as the Bargaining Committee. MINE SAFETY APPLIANCES COMPANY293the UE.He last attended a meeting of the UE in July 1948.Hetestified that he resigned orally from the UE in July or September1948, and turned in his UE membership card. The membership duesrecords of the UE indicate that Arrigo paid dues to the UE on May21 and July 22, 1948, but not since.His name does not appear in theUE card file of active and inactive members. The last contact he hadwith an officer of the UE was in September 1948.He has attendedmeetings of the Petitioner, and his name has appeared on many of theflyers put out by the Petitioner.He testified that he has no presentconnection with the UE.From the foregoing facts, the Employer seeks to establish thatthe community of interest between the UE and the Petitioner con-stitutes the latter a "front" for the noncomplying UE.Looking atthe evidencein the lightmostfavorable to the Employer's contention,the most thathas beenproved is that the UE distributed leaflets upto a certain time, thenceased,then the Petitioner began handing outcirculars;and that several active leaders of the Petitioner hadformerly been strong adherents of the UE. It was not shown thatthe Petitioner's presentleaders arenowconnected with the UE in anyway.Theseevents, inour opinion, do not bespeak "fronting."Theyare consistentwith abandonment of the UE in favor of a rival or-ganization.There is nothing here to indicate that the Petitioner, ifsuccessful in the election, would not represent the employees in-volved.12This conclusion is bolstered by the fact that the UE andthe Petitioner each owe allegiance to rival parent federations.Ac-cordingly, we find that the Petitioner is not a "front" for the UEbut is the real party in interest herein, and we therefore deny theEmployer's motion to dismiss the petition.1313MatterofMississippiProducts, Inc., 78 N. L.R. B. 873;Matter of McGraw CurranLumber Co., Inc.,79 N. L.R. B. 795;Matter of Tin Processing Corporation,80 N. L. R. B.1,369 ;Matter of Gluck Bros.,Inc.,83 N. L.It.B. 683;Matter of Morrison TurningCompany, Inc.,83 N. L. It.B. 687;Matter of Stokley Foods,Inc.,83 N. L. It. B.795;andMatter of Modern Upholstered Chair Company,Inc.,84 N. L. R. B. 95. ButcompareMatter of R. J. Reynolds Tobacco Company,83 N. L.It. B. 348.The cases ofMatter of Sampsel Time Control,Inc.,80 N. L. It.B. 1250;Matter of NewIndiana Chair Company, Inc.,80 N. L. It.B. 1686; andMatter of Campbell Soup Company,76 N. L.It. B. 950, cited by the Employer,are not to the contrary.They are all dis-tinguishable on their facts from the instant case.13The Employer moved to dismiss the petition on the grounds that(1) the Petitioner'sjurisdiction does not extend to the lines of work in which the Employer is engaged ; and(2) the Petitioner's constitution is contrary to public policy because it discriminates onthe basis of race, establishes the international officers as"virtual dictators,"and exoneratesthe international union for responsibility for any strikes and debts of its locals.We findno merit in the Employer'smotions.As to the first ground, the Petitioner is willing torepresent the employees of the Employer,and there is no showing that it will not adequatelydo so.Matter of NAPA New York Warehouse,Inc.,75 N. L. It. B. 1269;Matter ofSampsel Time Control, Inc.,supra;andMatter of Modern Upholstered Chair Company,Inc., supra.As to the second ground, the Board will not inquire into a union's constitutionin the absence of proof that such union will not accord effective representation.Matter of 294DECISIONS OF NATIONAL LABOR RELATIONS BOARD3.A question affecting commerce exists concerning the representa-tion of employees of the Employer, within the meaning of Section 9(a) (1) and Section 2 (6) and (7) of the Act.144.The parties are in substantial agreement that the appropriateunit should consist of all production and maintenance employees atthe Employer's three Pittsburgh, Pennsylvania, plants and the Gal-lery, Pennsylvania, plant, including hourly rated inspectors, factorystorekeepers and stores attendants, and janitors, but excluding officeclerical employees, factory clerks, time-study men, timekeepers, pro-duction expediters, medical divison employees, watchmen and guards,professional employees, and supervisors.Questions have arisen, how-ever, with respect to the inclusion or exclusion of firemen at the MainPlant, firemen-guards at the Callery Plant, salaried inspectors, andemployees of the Shipping Department..a.FiremenThere are six firemen at the Main Plant whom the Employer seeksto exclude as "guards." . One is a licensed engineer and the other fiveare licensed firemen.Their duties are to maintain high pressuresteam for the various manufacturing processes, to see that the steamlinesare properly maintained, to check the sprinkler systellm, and towatch over the operations of automatic stokers.The Employer'sworks manager testified that the firemen pack valves, repair leaks,repair control instruments, and lubricate the air compressor, but thatmajor repair jobs on the steamlinesare handled by the maintenancecrew.He further estimated that the firemen spend between 60 and70 percent of their time in the boiler room, which is their headquarters,and the balance of their time checking valves throughout the plant.Witnesses for the Petitioner testified, however, that the firemen spendapproximately 98 percent of their time in the boiler room, that allrepair Work on steam pipes and valves is done bymaintenance em-ployees, and that firemen never check the valves.We deem it unneces-sary to resolve this conflict.Whatever the details of thefiremen'sThe BaldwinLocomotive Works,76 N. L.R. B. 922;Matter of Teams & Pacific MotorTransport Company, 77N.L. R. B. 87; andMatter ofModern Upholstered Chair Company,Inc., supra.Accordingly, we herebydeny the Employer's motions to dismiss the petition.14The hearingofficer rejected various requests by the Employer for permission to examinethe cardssubmitted by the Petitioner to substantiate its representative interest and theEmployer's offer to demonstrate that the Petitionerdoes not represent a substantial numberof employees in the appropriateunit.These rulings were proper.We have repeatedlyheld that alabor organization's showingof interest is an administrativematter not sub-ject to direct or collateral attack.Matter of 0. D. Jennings &Company,6S N. L. R. B.516; andMatterofMcGraw Curran LumberCo., Inc.,79 N. L. R. B. 795.See alsoNorris,Incorporated v. N. I. R. B.,177 F. 2d 26 (C. A. D. C.) decided May 27,3 949.The Employer'smotion to dismiss the petition because of these rulings of thehearing officeris herebydenied. MINE SAFETY APPLIANCES COMPANY295duties, it is clear that they are not "guards" within the meaning of theAct, as they are not employed "to enforce against employees and otherpersons rules to protect property of the employer or to protect thesafety of persons on the employer's premises." 15This is true eventhough, as the Employer maintains, they occasionally enforce safetyrules or see to it that other employees do not tamper with the valves,or gauges.They are employed primarily as firemen to run the boilers,and their duties to enforce rules are only incidental to their main task.16This conclusion is inescapable, especially in view of the fact that there,are other full-time guards at the Main Plant.Accordingly, we findthat the firemen at the Main Plant are not "guards" within the mean-ing of the Act, and we shall include them in the unit.b.Firemen-guardsThe Employer also would exclude as "guards" three firemen-guardsat the Callery Plant.They maintain the boilers and the heating'equipment, and also perform watchmen's duties throughout the plant,making regular rounds.They are not armed or deputized.Thereare no other guards or watchmen at the Callery Plant. In the aver-age 8-hour day, these firemen-guards spend about 3 hours in makingrounds and guarding the plant gate, about 4 hours tending the boilersin the boiler room, and the remaining hour making repairs and main-taining the lines, checking the'valves, and seeing that nobody tamperswith the equipment. It thus appears that they devote less than halftheir time to guard duties.Accordingly, we find that they are not`'guards" within the meaning of the Act, and we shall include themin the u nit.17c.Salaried inspectorsThe Employer seeks the exclusion from the unit of the six salariedinspectors.Two of these salaried inspectors, who are female, do noinspecting but are employed solely as clerks in the office of the Super-intendent of Quality Control.They handle all clerical work in thatoffice including paper work and necessary reports.Essentially theydo the same general type of work as do other office clerical employees,whom the parties have agreed to exclude from the unit.Accordingly,we shall exclude them.1' Section 9 (b) (3).16 InMatter of Radio Corporation of America(R. C. A. VictorDivision), 76 N. L. It. B. 826,at page 827,the Board said : "It seems to us equally,if not more,reasonable to consideran individual to be employed as a "guard"only if his guard duties constitute adominantaspect,and not merely an incidental feature, of his total work pattern."(Emphasissupplied. )17Matterof MorowebbCotton Mills Company,75N. L. it. B. 987 ; andMatter of RadioCorporation of America(R. C. A. VictorDivision),supra. 296DECISIONSOF NATIONALLABOR RELATIONS BOARDThe other four salaried inspectors, who are male, work out of theoffice of the Superintendent of Quality Control.They establishquality control for specific departments, including test procedures andother pertinent specifications.They also check the quality of thematerials received from suppliers and are sometimes required to visitthe suppliers' plants for this purpose.The parties have agreed to include in the unit the 18 hourly rated.inspectors who are stationed in specific departments.They checkparts for dimensions and are responsible for testing the productcoming from their particular department.They report any defects.they may find to the head inspector or the Superintendent of QualityControl.If the hourly rated inspectors have any problems that theycannot solve themselves, they look to the salaried inspectors for guid-ance.On occasion, the salaried inspectors tell the hourly rated inspec-tors what to do.The Employer's manager of manufacturing testifiedwithout contradiction that, if an hourly rated inspector is not doingthe inspection job properly or not adhering to the inspection pro-cedures, the salaried inspectors have authority to discipline him..Moreover, the salaried inspectors can recommend the hire, discharge,transfer, suspension, lay-off, recall, or promotion of hourly rated in-spectors, although the Superintendent of Quality Control would con-duct an independent investigation before taking action.18 In view ofthis testimony, we find that the four male salaried inspectors are super-visors within the meaning of the Act, and we shall exclude them fromthe unit.id.Employees in the Shipping DepartmentA question has arisen as to whether or not the 30 Shipping Depart-ment employees should be included in the unit.The Shipping De-partment occupies two rooms in the Main Plant, and is under thesupervision of a general supervisor who also has jurisdiction oversome clerical employees and the Receiving Department.Asa generalpractice, there is no interchange of employees between the ShippingDepartment and other departments. The employees who work in theShipping Department consist of storekeepers, packers, a male clerk,19checkers, and shippers.Their duties are taking materials to be shippedfrom the shelves, packaging, preparing appropriate bills of lading,.and loading the packaged goods into vehicles. They are hourly paid,.as are other employees in the unit.As noted above, the parties haveisThe manager of manufacturing could not recall any instance during the year beforethe hearing in which a salaried hspector recommended the discharge or discipline of an'hourly rated inspector.However, the test is theexistence and extentof the salaried'Inspector's authority,and not the frequency with which it has been exercised.19The male clerk types bills of lading.As the parties have agreed to exclude from the.unit factory clerks, we shall exclude the male clerk in the Shipping Department. MINE SAFETY APPLIANCES COMPANY297agreed to include factory storekeepers whose duties are, presumably,substantially similar to those of the storekeepers in the ShippingDepartment. In view of all the facts, we shall include in the unitemployees of the Shipping Department.We find that all production and maintenance employees of theEmployer employed at its Pittsburgh, Pennsylvania'20 and Gallery,Pennsylvania, plants, including hourly rated inspectors, factory store-keepers, stores attendants, Shipping Department employees,21 firemen,firemen-guards, and janitors, excluding salaried inspectors, the maleclerk in the Shipping Department, office clerical employees, factoryclerks, time-study men, timekeepers, production expediters, medicaldivision employees, watchmen and guards, professional employees,and supervisors as defined in the Act, constitute an appropriate unitfor the purposes of collective bargaining, within the meaning of Section9. (b) of the Act.DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for thepurposes of collective bargaining with Mine Safety Appliances Com-pany, Pittsburgh and Gallery, Pennsylvania, an election by secretballot shall be conducted as early as possible, but not later than 30days from the date of this Direction, under the direction and super-vision of the Regional Director for the Region in which this casewas heard, and subject to Sections 203.61 and 203.62 of NationalLabor Relations Board Rules and Regulations, among the employeesdescribed in paragraph numbered 4, above, who were employed duringthe pay-roll period immediately preceding the date of this Directionof Election, including employees who did not work during said pay-roll period because they were ill or on vacation or temporarily laidoff, but excluding those employees who have since quit or been dis-charged for cause and have not been rehired or reinstated prior tothe date of the election, and also excluding employees on strike whoare not entitled to reinstatement, to determine whether or not theydesire to be represented, for purposes of collective bargaining, by In-ternational Union United Automobile Workers of America, Local 920,A. F. L.20Main Plant, 201 North Braddock Avenue, Pittsburgh, Pennsylvania ; R. J. Building,7501 Thomas Boulevard, Pittsburgh, Pennsylvania ; and Wappat Building, Braddock &Meade Streets, Pittsburgh, Pennsylvania.21Except the male clerk.